Citation Nr: 1029004	
Decision Date: 08/03/10    Archive Date: 08/16/10

DOCKET NO.  08-31 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Eligibility for Dependents' Educational Assistance (DEA) benefits 
under 38 U.S.C.A., Chapter 35.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel




INTRODUCTION

The Veteran served on active duty from February 1996 to January 
1998, and from February 2003 to May 2004. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2008 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.

The Board notes that, in addition to the paper claims file, there 
is a Virtual VA paperless claims file associated with the 
Veteran's claim.  A review of the documents in such file reveals 
that they are duplicative of the evidence in the paper claims 
file, with the exception of two notices as to an increase in the 
monetary amount of the Veteran's monthly compensation, which are 
irrelevant to the issue on appeal.  However, these two notices 
have been associated with the paper claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.

REMAND

Where a veteran is still alive, basic eligibility for DEA 
benefits exists where he or she was discharged from service under 
conditions other than dishonorable, and has a total disability 
permanent in nature as a result of a service-connected 
disability.  For these purposes, "total disability permanent in 
nature" means any disability rated total for the purposes of 
disability compensation which is based on an impairment 
reasonably certain to continue throughout the life of the 
disabled person.  38 U.S.C.A. § 3501(a) (West 2002 & Supp. 2009); 
38 C.F.R. § 3.807(a) (2009).  

In a January 2007 rating decision, the Veteran was granted 
service connection for posttraumatic stress disorder (PTSD) with 
an initial rating of 70 percent, chronic left ankle sprain at 10 
percent, and gastroesophageal reflux disease (GERD) at 0 percent.  
He was also granted a total disability rating on the basis of 
individual unemployability due to service-connected disabilities 
(TDIU) at that time.  All of these benefits were granted 
effective as of June 26, 2006.  In November 2007, the Veteran 
requested basic eligibility for DEA benefits, asserting that he 
is permanently and totally disabled.  The Veteran was notified of 
the requirements for establishing permanent and total disability 
status in a December 2007 letter, and his claim was adjudicated 
as entitlement to eligibility for DEA benefits.  As noted above, 
permanent and total disability status is a threshold criteria for 
such eligibility.  As the Veteran has already been adjudicated 
totally disabled, the dispositive question on appeal is whether 
such status is permanent in nature.  

In support of his claim, the Veteran and his representative 
primarily rely on a November 2007 private opinion from Dr. O'H 
and medical records related to his application for disability 
benefits from the Social Security Administration (SSA).  See, 
e.g., October 2008 VA Form 646; June 2009 statement from Veteran.  
A review of the claims file reveals that the agency of original 
jurisdiction (AOJ) attempted to obtain copies of the Veteran's 
SSA records in April 2008 and December 2008, but such attempts 
were unsuccessful.  The Veteran was notified of such unsuccessful 
attempts, but he contends that SSA records are available and that 
VA has not satisfied its duty to assist in attempting to obtain 
such records.

In this regard, an SSA representative responded to the AOJ's 
April 2008 and December 2008 requests that they "presently have 
no medical [records] on file."  An April 2008 printout of SSA 
Data indicates that the Veteran's claim was denied, and his claim 
was "[r]eferred to [t]he State."  Further, the Veteran has 
provided a copy of a March 2009 notice of a fully favorable 
decision from SSA that he received from a SSA office in Ft. 
Lauderdale, Florida.  As such, there is an indication that 
existing SSA records may remain outstanding.  VA is required to 
make as many attempts as necessary to obtain relevant records 
from a Federal department or agency, and such efforts must 
continue until VA concludes that the records sought do not exist 
or that further efforts to obtain such records would be futile.  
38 C.F.R. § 3.159(c)(2) (2009).  Accordingly, upon remand, the 
AOJ must make additional attempts, as necessary, to obtain any 
determinations and medical records associated with the Veteran's 
SSA claim.  The AOJ should ensure that the appropriate SSA entity 
is being contacted in order to obtain any such records.

Additionally, it appears that there may be outstanding VA and 
private treatment records relating to the Veteran's claim.  
Specifically, the last VA mental health treatment records in the 
claims file are dated in October 2007.  Further, a November 2007 
letter from Dr. O'H indicates that the Veteran underwent an 
initial comprehensive psychological evaluation in June 2006, and 
such earlier evaluation is not in the claims file.  It is unclear 
whether the Veteran received further treatment from Dr. O'H.  As 
such, upon remand, the Veteran should be requested to identify 
all facilities or providers by which he has been treated for his 
service-connected disabilities, specifically to include PTSD, 
during the course of the appeal.  Appropriate attempts should be 
made to obtain and associate with the claims file any outstanding 
VA and private treatment records.

Finally, the Veteran was last afforded a VA examination 
pertaining to each of his service-connected disabilities in 
February 2008.  At that time, the VA examiners opined that the 
Veteran's left ankle disability and GERD did not impair his 
ability to engage in physical or sedentary activities, and they 
were less likely than not the cause of his inability to engage in 
substantially gainful employment.  With regard to his PTSD, the 
VA mental health examiner stated that the Veteran remained 
unemployable due to symptoms of his PTSD, and his outlook for the 
future remained "very guarded," but it would be "questionable" 
to describe his unemployability as "permanent" at that time.  
As several years have passed, and it appears that additional 
pertinent records remain outstanding, the Board finds that it is 
necessary to afford the Veteran another VA examination(s) to 
fairly adjudicate his claim.  As such, upon completion of the 
above-described development, the Veteran should be scheduled for 
appropriate VA examination(s), specifically to include a VA 
mental health examination, to determine whether his total 
disability status has been permanent in nature at any time during 
the course of the appeal.  The examiner(s) should be requested to 
comment on all other opinions of record, including but not 
limited to those of previous VA examiners and Dr. O'H.

Although the Board regrets the additional delay, a remand is 
necessary to ensure that due process is followed and that there 
is a complete record upon which to decide the Veteran's claim so 
that he is afforded every possible consideration.  See 38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009).

Accordingly, the case is REMANDED for the following action:

1.  Make additional attempts, as 
necessary, to obtain any determinations 
and medical records associated with the 
Veteran's claim for SSA disability 
benefits, which was granted in 
approximately March 2009.  Ensure that the 
appropriate SSA entity is being contacted 
in order to obtain any such records.

2.  Request the Veteran to identify all 
facilities or providers by which he has 
been treated for his service-connected 
disabilities, specifically to include 
PTSD, during the course of the appeal.  
After obtaining the necessary 
authorizations, request copies of any 
outstanding records, including but not 
limited to any treatment records from Dr. 
O'H dated in June 2006 and from November 
2007 forward, and any VA treatment records 
(including but not limited to mental 
health records) dated from July 2007 
forward.  

3.  All requests and all responses for any 
SSA, VA, or private records, including 
negative responses, must be documented in 
the claims file.  Requests for records 
from Federal agencies, including SSA and 
VA, must continue until a determination is 
made that such records do not exist or any 
further efforts to obtain them would be 
futile.  All records received must be 
associated with the claims file.  If any 
records cannot be obtained after 
appropriate efforts have been expended, 
the Veteran should be notified and allowed 
an opportunity to provide such records, in 
accordance with 38 C.F.R. § 3.159(c)&(e).

4.  After completing the above-described 
development, schedule the Veteran for VA 
examination(s) with appropriate medical 
professional(s) to determine whether he 
has been totally and permanently 
disabled as a result of his service-
connected disabilities, specifically to 
include his PTSD, at any time during the 
course of the appeal.  The examiner(s) 
should be informed that, for the purposes 
of this appeal, the Veteran's total 
disability status should be considered 
"permanent" if it is reasonably certain 
to continue for the rest of his life.  The 
entire claims file and a copy of this 
remand should be made available to the 
examiner(s) for review, and such review 
should be noted in the examination 
report(s).  All necessary tests and 
studies should be conducted.  Any opinion 
offered must be accompanied by a complete 
rationale, which should reflect 
consideration of both the lay and medical 
evidence of record.  The examiner(s) 
should be requested to comment on all 
other opinions of record, as appropriate, 
to include the opinions of previous VA 
examiners and Dr. O'H.  If an opinion as 
to any of these matters cannot be offered 
without resorting to speculation, the 
examiner(s) should indicate such in the 
report(s) and explain why a non-
speculative opinion cannot be offered.  

5.  After completing any further 
development as may be indicated by any 
response received upon remand, 
readjudicate the claim based on all lay 
and medical evidence of record.  If the 
claim remains denied, issue a supplemental 
statement of the case to the Veteran and 
his representative, which addresses all 
relevant law and all evidence associated 
with the claims file since the last 
statement of the case.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the outcome of this case.  The purpose 
of this REMAND is to ensure compliance with due process 
considerations.

The purpose of the examination(s) requested in this REMAND is to 
obtain information and/or evidence which may be dispositive of 
the appeal.  Therefore, the Veteran is hereby placed on notice 
that, pursuant to 38 C.F.R. § 3.655 (2009), failure to cooperate 
by attending the requested VA examination(s) may result in an 
adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 
566, 569 (1991).  The Veteran  has the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

